—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered March 12, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the hearing court erred by denying suppression of the showup identifications that were made by two witnesses near the scene of the crime. While simultaneous showup procedures are generally disfavored (see, People v Adams, 53 NY2d 241), they are permissible when, as in this case, they are employed in close spatial and temporal proximity to the commission of the crime for the purpose of securing a prompt and reliable identification (see, People v Love, 57 NY2d 1023; People v Burns, 133 AD2d 642).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (CPL 470.15 [5]).
The sentence that was imposed is not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be without merit. Miller, J. P., Thompson, Santucci and Joy, JJ., concur.